Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-7, 18-34 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “timing domains information” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
Claims 2-7, 18-34 are rejected for similar reasons as stated for claim 1. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 18-34 is/are rejected under 35 U.S.C. 102 as being anticipated by Tzeng US 20140177653

1. A method at a first node of a wireless communication network, comprising: 
receiving a packet comprising a precision time protocol (PTP) message (Tzeng: [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – receive a PTP packet - SYNC 112 may be intercepted by one or more intermediate nodes 106);  
identifying one or more timing domains to be supported by the first node based at least in part on timing domain information for the PTP message included in the packet (Tzeng: [0006, 0019, 0023-0024, 0026, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – The queuing delay may be determined by intermediate node 106 (or other intermediate node) by any internal mechanism. For example, a timestamp may be taken upon ingress of the packet to intermediate node 106. A timestamp can again be taken upon egress of the packet from 
sending the packet to a second node of the wireless communication network associated with a destination of the packet (Tzeng: [0006, 0019, 0023-0024, 0026, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102] – Intermediate node 106 forwards SYNC 112 to slave 104. SYNC 112 includes timestamp T1. SYNC 112 may include a correction value when it reaches slave 104, which represents the delay (e.g. queuing delay) experienced by the packet at intermediate node 106 and other intermediate nodes, if any); and
 	sending, to the second node, a second packet comprising an indicator of the one or more timing domains to be supported by the first node (Tzeng: [0006, 0019, 00230024, 0028-0029, 0036, 0037-0038, 0042, 0044, 0054, 0065, 0095-0102] – DELAY_RSP 120 (i.e., considered as the second packet) may reach slave 104 directly, or via one or more intermediate nodes intermediate node 106).

3. The method of claim 1, wherein identifying the one or more timing domains further comprises: determining the one or more timing domains from a field in a header of the PTP message (Tzeng: fig. 3, [0060]).

4. The method of claim 3, wherein the field in the header is a domain Number field that includes a time domain identifier (Tzeng: fig. 3, [0060]). 

Tzeng: fig. 2 - it obvious to rename/implement a UPF instead of the first BC device or second BC device or any other node in the figs. 4-7 of Chu reference since limitation refers to a design features. Also see. IDS filed on 8/7/20 – NPL: 3GPP TS-SA WG2 Meeting#129BIS).

6. The method of claim 1, wherein the PTP message is a multicast PTP message (Tzeng: fig. 1, [0060]). 

7. The method of claim 1, further comprising: storing time domain information associated with the indicator of the one or more timing domains (Tzeng: abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng US 20140177653 in view of Kajio US 20190207862.

2. The method of claim 1, wherein identifying the one or more timing domains further comprises: identifying a [[virtual]] local area network tag in a frame associated with the PTP message (Tzeng: fig. 3 [0013]). 
	Kajio further teaches a virtual local area network tag ([0081) in order to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame.
	Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention to include the above recited limitation into Tzeng;s invention to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame [0081], as taught by Kajio.

Regarding claims 18-34, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “non-transitory computer-readable storage medium” & “apparatus” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above. 

Response to Arguments
           Applicant's arguments filed on 01/19/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Tzeng does not disclose all features of the amended claims. For example, Tzeng does not disclose: identifying one or more timing domains to be supported by the first node based at least in part on timing domain information for the PTP message included in the packet; 	sending the packet to a second node of the wireless communication network associated with a destination of the packet; and sending, to the second node, a second packet comprising an indicator of the one or more timing domains to be supported by the first node, as recited in amended independent claim 1. Independent claims 18, 25, and 30 have been amended to include similar features..

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1, [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102]) of Tzeng, for example: SYNC 112 may be intercepted by one or more intermediate nodes 106 (herein considered same as the receiving a packet comprising a precision time protocol (PTP) message). 
In addition, the Examiner would like to draw attention to (fig. 1, [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102]) of Tzeng, for example: The determined by intermediate node 106 (or other intermediate node) by any internal mechanism. For example, a timestamp may be taken upon ingress of the packet to intermediate node 106. A timestamp can again be taken upon egress of the packet from intermediate node 106, and the difference of the timestamps may be determined as the delay (also referred to as "residence time") at intermediate node 106, which is then recorded as the correction value. The correction value may be recorded as a field in the header of SYNC 112 (herein considered same as the identifying one or more timing domains to be supported by the first node based at least in part on timing domain information for the PTP message included in the packet);
In addition, the Examiner would like to draw attention to (fig. 1, [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102]) of Tzeng, for example, intermediate node 106 forwards SYNC 112 to slave 104. SYNC 112 includes timestamp T1. SYNC 112 may include a correction value when it reaches slave 104, which represents the delay (e.g. queuing delay) experienced by the packet at intermediate node 106 and other intermediate nodes, if any (herein considered same as the sending the packet to a second node of the wireless communication network associated with a destination of the packet); and
 	In addition, the Examiner would like to draw attention to (fig. 1, [0006, 0019, 0023-0024, 0028-0029, 0036, 0038, 0042, 0044, 0054, 0065, 0095-0102]) of Tzeng, for example, DELAY_RSP 120 (i.e., considered as the second packet) may reach slave 104 [[directly, or]] via one or more intermediate nodes intermediate node 106 (herein considered same as the sending, to the second node, a second packet comprising an indicator of the one or more timing domains to be supported by the first node).
Thus, for the above reason, the prior art meet the claim limitation.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415